Exhibit 10.1

AMENDMENT NO. 2 TO THE THIRD AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

SMARTSTOP OP, L.P.

 

In accordance with Section 4.2 and Article 11 of the Third Amended and Restated
Limited Partnership Agreement, effective as of June 28, 2019, as amended by that
certain Amendment No. 1, effective as of October 29, 2019 (the “Agreement”), of
SmartStop OP, L.P. (formerly Strategic Storage Operating Partnership II, L.P.)
(the “Partnership”), the Agreement is hereby amended by this Amendment No. 2
(this “Amendment”) to create a new series of Long-Term Incentive Plan (“LTIP”)
partnership units designated herein as the “LTIP Units”.  This Amendment is made
and entered into as of April 20, 2020 and effective January 1, 2020 (the
“Effective Date”).  Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in the Agreement.

 

WHEREAS, SmartStop Self Storage REIT, Inc. (formerly Strategic Storage Trust II,
Inc.) (the “General Partner”) maintains the Employee and Director Long-Term
Incentive Plan of SmartStop Self Storage REIT, Inc., effective as of December
20, 2013, as amended by that certain Amendment No. 1, effective as of April 20,
2020 (the “Plan”);

 

WHEREAS, the Plan allows the grant of awards (the “Awards”) to employees of the
General Partner or any Affiliate (as defined in the Plan);

 

WHEREAS, the General Partner’s compensation committee has designated SmartStop
Storage Advisors, LLC, a Delaware limited liability company and subsidiary of
the Partnership (“SmartStop Advisors”), as an “Affiliate” for purposes of the
Plan; and

 

WHEREAS, the parties hereto now desire to reflect the General Partner’s
authorization and grant of Awards to certain employees of the General Partner or
any Affiliate (as defined in the Plan) by creating the LTIP Units and setting
forth the rights and privileges of the LTIP Units (and other terms and
conditions of such units) under the Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.Amendment. The Agreement is hereby amended as of the Effective Date as
follows:

 

 

a.

Definitions.  The following definitions in Article 1 are hereby amended and
restated in their entirety, or if no such definition previously appeared, are
hereby added to Article 1:

 

Adjustment Event has the meaning provided in the LTIP Unit Designation set forth
in Schedule A hereof.

Capital Account Limitation means (x) the Economic Capital Account Balance of
such Limited Partner, to the extent attributable to his or her ownership of LTIP
Units, divided by (y) the Common Unit Economic Balance, in each case as
determined as of the effective date of conversion.

Common Unit Economic Balance means (i) the aggregate Capital Account balance of
the holders of Common Units, plus the aggregate amount of such

1

 

--------------------------------------------------------------------------------

holders’ share of any Partner Minimum Gain or Partnership Minimum Gain, in
either case to the extent attributable to such holders’ ownership of Common
Units and computed on a hypothetical basis after taking into account all
allocations through the date on which any allocation is made under Section 14 of
the LTIP Unit Designation set forth in Schedule A hereof, divided by (ii) the
aggregate number of such holders’ Common Units.

 

Constituent Person has the meaning provided in the LTIP Unit Designation set
forth in Schedule A hereof.

Conversion Date has the meaning provided in the LTIP Unit Designation set forth
in Schedule A hereof.

Conversion Notice has the meaning provided in the LTIP Unit Designation set
forth in Schedule A hereof.

Conversion Right has the meaning provided in the LTIP Unit Designation set forth
in Schedule A hereof.

Distribution Participation Date has the meaning provided in the LTIP Unit
Designation set forth in Schedule A hereof.

Economic Capital Account Balance means, with respect to a holder of LTIP Units
his or her Capital Account balance, plus the amount of his or her share of any
Partner Nonrecourse Debt Minimum Gain or Partnership Minimum Gain, in either
case to the extent attributable to his or her ownership of LTIP Units.

Eligible Unit means, as of the time any Liquidating Gain is available to be
allocated to an LTIP Unit, an LTIP Unit to the extent, since the date of
issuance of such LTIP Unit, such Liquidating Gain when aggregated with other
Liquidating Gains realized since the date of issuance of such LTIP Unit exceeds
Liquidating Losses realized since the date of issuance of such LTIP Unit.

 

Forced Conversion has the meaning provided in the LTIP Unit Designation set
forth in Schedule A hereof.

Forced Conversion Notice has the meaning provided in the LTIP Unit Designation
set forth in Schedule A hereof.

Gross Asset Value means, with respect to any asset, the asset's adjusted basis
for federal income tax purposes, except as follows:

 

(a)

the initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the Agreed Value of such asset on the date of contribution,
as determined by the General Partner and agreed to by the contributing Person;

 

(b)

the Gross Asset Values of all Partnership assets immediately prior to the
occurrence of any event described in clauses (i) through (v) below may, in the
discretion of the General Partner, be adjusted to equal their respective gross
fair market values, as determined by the General Partner using such reasonable
method of valuation as it may adopt, as of the following times:

2

 

--------------------------------------------------------------------------------

 

(i)

the acquisition of an additional interest in the Partnership by a new or
existing Partner in exchange for more than a de minimis Capital Contribution;

 

(ii)

the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for an interest in the
Partnership;

 

(iii)

the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and

 

(iv)

the grant of an interest in the Partnership (other than a de minimis interest)
as consideration for the provision of services to or for the benefit of the
Partnership by an existing Partner acting in a partner capacity, or by a new
Partner acting in a partner capacity or in anticipation of becoming a Partner of
the Partnership (including the grant of an LTIP Unit);

 

(v)

at such other times as the General Partner shall reasonably determine necessary
or advisable in order to comply with Regulations Sections 1.704-1(b) and
1.704-2;

 

(c)

the Gross Asset Value of any Partnership asset distributed to a Partner shall be
the gross fair market value of such asset on the date of distribution, as
determined by the distributee and the General Partner; provided , however , that
if the distributee is the General Partner or if the distributee and the General
Partner cannot agree on such a determination, such gross fair market value shall
be determined by appraisal;

 

(d)

the Gross Asset Values of Partnership assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subsection (d) to the extent that
the General Partner reasonably determines that an adjustment pursuant to
subsection (b) above is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subsection (d);

 

(e)

if the Gross Asset Value of a Partnership asset has been determined or adjusted
pursuant to subsection (a), subsection (b) or subsection (d) above, such Gross
Asset Value shall thereafter be adjusted by the depreciation taken into account
with respect to such asset for purposes of computing Profits and Losses; and

 

 (f)

if any Unvested LTIP Units are forfeited then upon such forfeiture, the Gross
Asset Value of the Partnership’s assets shall be reduced by the amount of any
reduction of such Partner’s Capital Account attributable to the forfeiture of
such Unvested LTIP Units.

3

 

--------------------------------------------------------------------------------

Initial Holding Period means with respect to any Common Units held by a
Qualifying Party or any of their successors-in-interest, a period ending on the
day after the first twelve (12) month anniversary of such date that the
Qualifying Party first became a holder of such Common Units; provided, however,
that the General Partner may, in its sole and absolute discretion, by written
agreement with a Qualifying Party or any such successor-in-interest, shorten or
lengthen the Initial Holding Period applicable to any Common Units held by a
Qualifying Party and/or its successors-in-interest to a period of shorter or
longer than twelve (12) months.  For sake of clarity, as applied to a Common
Unit that is issued upon conversion of an LTIP Unit pursuant to Section 8 of the
LTIP Unit Designation set forth in Schedule A hereof (and subject to the proviso
in the immediately preceding sentence, if applicable), the Initial Holding
Period of such Common Unit shall include the holding period for such converted
LTIP Unit.

Liquidating Event means any of the following: (i) an event of withdrawal, as
defined in Section 10-402(2)-(9) of the Act (including without limitation,
bankruptcy), or the withdrawal in violation of this Agreement, of the last
remaining General Partner unless, within ninety (90) days after withdrawal, a
majority in interest of the Partners remaining agree in writing, in their sole
and absolute discretion, to continue the Partnershp and to the appointment,
effective as of the date of such withdrawal, of a successor General Partner;
(ii) an election to dissolve the Partnership made by the General Partner in its
sole and absolute discretion, with or without the consent of the Partners; (iii)
entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act; or (iv) the redemption or other acquisition by the
Partnership or the General Partner of all Partnership Interests other than
Partnership Interests held by the General Partner.

Liquidating Gains means any net gain realized in connection with the actual or
hypothetical sale of all or substantially all of the assets of the Partnership
(including upon the occurrence of any Liquidating Event or Terminating Capital
Transaction), including but not limited to net gain realized in connection with
an adjustment to the Gross Asset Value of Partnership assets under the
definition of Gross Asset Value in this Agreement.

Liquidating Losses means any net loss realized in connection with the actual or
hypothetical sale of all or substantially all of the assets of the Partnership
(including upon the occurrence of any Liquidating Event or Terminating Capital
Transaction), including but not limited to net loss realized in connection with
an adjustment to the Gross Asset Value of Partnership assets under the
definition of Gross Asset Value in this Agreement.

 

LTIP Unit means a Partnership Unit which is designated as an LTIP Unit and which
has the rights preferences and other privileges as designated in the LTIP Unit
Designation set forth in Schedule A hereof, and elsewhere in the Agreement, and
any applicable LTIP Unit Agreement.  The allocation of LTIP Units among the
Partners shall be set forth on Exhibit A to the Agreement as it may be amended
or restated from time to time.

 

4

 

--------------------------------------------------------------------------------

LTIP Unit Agreement means each or any, as the context implies, agreement or
instrument entered into by an LTIP Unitholder upon the acceptance of an award of
LTIP Units, including a time based LTIP Unit Agreement and a performance based
LTIP Unit Agreement.

LTIP Unit Initial Sharing Percentage has the meaning provided in the LTIP Unit
Designation set forth in Schedule A hereof.

LTIP Unitholder means a Partner that holds LTIP Units.

Partnership Transaction has the meaning provided in the LTIP Unit Designation
set forth in Schedule A hereto.

Plan has the meaning provided in the WHEREAS clauses, above.

Proposed Section 83 Safe Harbor Regulation has the meaning provided in the LTIP
Unit Designation set forth in Schedule A hereof.

Qualifying Party means (a) a Limited Partner, (b) an assignee of a Limited
Partnership Interest of a Limited Partner, as described in Section 9.3 of the
Agreement, or (c) a Person, who is the transferee of a Partnership Interest in a
permitted Transfer, as described in Section 9.2(b) of the Agreement; provided,
however, that a Qualifying Party shall not include the General Partner.

 

Section 83 Safe Harbor has the meaning provided in the LTIP Unit Designation set
forth in Schedule A hereof.

Terminating Capital Transaction means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership, in any case, not in
the ordinary course of the Partnership’s business.

 

Unvested Amount has the meaning provided in Section 5.2(a)(ii) of the Agreement.

Unvested LTIP Units has the meaning provided in the LTIP Unit Designation set
forth in Schedule A hereof.

Vested LTIP Units has the meaning provided in the LTIP Unit Designation set
forth in Schedule A hereof.

 

b.

deleting the definition of Limited Partner, Partnership Unit, and Percentage
Interest from Article 1 – Defined Terms and replacing them with the definitions
directly below;

 

Limited Partner means any Person, including LTIP Unitholders, named as a Limited
Partner on Exhibit A to the Agreement, and any Person who becomes a Substitute
Limited Partner or Additional Limited Partner, in such Person’s capacity as a
Limited Partner in the Partnership.  A Limited Partner may hold Class A-2 Units,
LTIP Units, Common Units, Preferred Units, or any combination thereof.

5

 

--------------------------------------------------------------------------------

Partnership Unit means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, including Class A Units, Class A-1
Units, Class A-2 Units, Class T Units, LTIP Units and Preferred Units. Without
limitation on the authority of the General Partner as set forth in Section 4.2
hereof, the General Partner may designate any Partnership Units, when issued, as
Common Units, LTIP Units, or Preferred Units, may establish any other class of
Partnership Units, and may designate one or more series of any class of
Partnership Units.  The allocation of Partnership Units among the Partners shall
be as set forth on Exhibit A to the Agreement, as such Exhibit may be amended
from time to time.

Percentage Interest means, as to a Partner, with respect to any class or series
of Partnership Units held by such Partner, its interest in such class or series
of Partnership Units as determined by dividing the number of Partnership Units
in such class or series owned by such Partner by the total number of Partnership
Units in such class or series then outstanding and includes any and all benefits
to which the holder of such a Partnership Units may be entitled as provided in
this Agreement, together with all obligations of such Partner to comply with the
terms and provisions of this Agreement. For purposes of determining the rights
and relationships among the various classes and series of Partnership Units,
LTIP Units shall be treated as Common Units, and Preferred Units shall not be
considered to have any share of the aggregate Percentage Interest in the
Partnership unless, and only to the extent, provided otherwise in the instrument
creating such class or series of Preferred Units.

 

c.

adding the provisions set forth in the LTIP Unit Designation set forth in
Schedule A hereof;

 

 

d.

deleting the subsection (b) of Section 5.2 - Distributions of the Agreement and
replacing it with the language directly below.

Subject to the distribution, liquidation preference, redemption, repurchase and
other rights, if any, of the holders of any Preferred Units, Net Sale Proceeds
shall be distributed 100% to the Partners (including the LTIP Unitholders, after
taking into account any Liquidating Gain allocations made pursuant to Section 14
of the LTIP Unit Designation) who are Partners on the Partnership Record Date in
accordance with their positive capital account balances on the Partnership
Record Date.

 

 

e.

Adding new Section 5.2(e) – Tax Distributions as set forth directly below.

 

Tax Distributions.  The General Partner, in its sole discretion, may cause the
Partnership to make distributions of cash to the Partners in amounts intended to
enable the Partners (or any Person whose tax liability is determined by
reference to the income of a Partner) to discharge their United States federal,
state and local income tax liabilities arising from the allocations made or to
be made pursuant to Section 5.1 to the extent the General Partner determines
that other distributions pursuant to Section 3.2 are not sufficient to discharge
such income tax liabilities.  Whether a distribution will be made pursuant to
this Section 5.2(e) and the amount distributable, if any, shall be determined by
the General Partner in its discretion, based on the amounts allocated to the
Partners, and otherwise

6

 

--------------------------------------------------------------------------------

based on such reasonable assumptions as the General Manager determines in good
faith to be appropriate.

 

2.Effect of Amendment.  Upon execution of this Amendment, on and after the date
hereof, each reference to “this Agreement”, “hereunder”, “hereof”, or words of
like import in the Agreement and in the other documents entered into in
connection with the Agreement shall mean and be a reference to the Agreement, as
amended hereby.  Except as specifically amended hereby, the Agreement shall
remain in full force and effect.  

3.Continuation of Agreement.  The Agreement and this Amendment shall be read
together and shall have the same force and effect as if the provisions of the
Agreement and this Amendment were contained in one document.  Any provisions of
the Agreement not amended by this Amendment shall remain in full force and
effect as provided in the Agreement immediately prior to the date hereof.  In
the event of a conflict between the provisions of this Amendment and the
Agreement, the provisions of this Amendment shall control.

4.Governing Law.  This Amendment and any controversy arising out of or relating
to this Amendment shall be governed by and interpreted, construed and enforced
in accordance with the internal laws of the State of Delaware.

5.Counterparts.  This Amendment may be executed in two or more counterparts, and
by facsimile, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The signature pages
hereto shall be deemed and may be used as counterpart signature pages to the
Agreement.

6.Binding Effect.  This Amendment shall be binding on all parties to the
Agreement upon approval by the necessary parties set forth in the recitals
above.

[Signatures Appear on Following Page]




7

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 2 to the
Third Amended and Restated Limited Partnership Agreement of SmartStop OP, L.P.,
as amended, effective as of the Effective Date.

 

 

 

SMARTSTOP OP, L.P.

  By:

SmartStop Self Storage REIT, Inc.,

its sole general partner

 

By:/s/ Michael S. McClure
Name:  Michael S. McClure
Title:    Chief Executive Officer

 

SMARTSTOP SELF STORAGE REIT, INC.

 

By:

/s/ Michael S. McClure

Name: Michael S. McClure

Title:   Chief Executive Officer

 

 

 

 

8

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

SMARTSTOP OP, L.P.

 

LTIP UNIT DESIGNATION

 

1.Designation.  Pursuant to Section 4.2(a) of the Agreement, the General Partner
hereby designates a class of Partnership Units in the Partnership designated as
“LTIP Units.”  The LTIP Units issued may be time based or performance
based.  The number of LTIP Units that may be issued is not limited by this
Amendment.  For purposes of computing the Partners’ Percentage Interests,
holders of LTIP Units shall be treated as Common Unit holders and LTIP Units
shall be treated as Common Units.  

2.Vesting Generally.  LTIP Units may, pursuant to the Plan, be issued subject to
vesting, forfeiture and additional restrictions on transfer pursuant to the
terms of a LTIP Unit Agreement. The terms of any LTIP Unit Agreement may be
modified by the General Partner from time to time in its sole discretion,
subject to any restrictions on amendment imposed by the relevant LTIP Unit
Agreement, if applicable.  LTIP Units that were fully vested and nonforfeitable
when issued or that have vested and are no longer subject to forfeiture under
the terms of a LTIP Unit Agreement are referred to as “Vested LTIP Units”; all
other LTIP Units are referred to as “Unvested LTIP Units.”

3.Forfeiture.  Upon the forfeiture of any LTIP Units in accordance with the
applicable LTIP Unit Agreement (including any forfeiture effected through
repurchase), the LTIP Units so forfeited (or repurchased) shall immediately, and
without any further action, be treated as cancelled and no longer outstanding
for any purpose.  Unless otherwise specified in the applicable LTIP Unit
Agreement, no consideration or other payment shall be due with respect to any
LTIP Units that have been forfeited, other than any distributions declared with
respect to a Partnership Record Date and with respect to such units prior to the
effective date of the forfeiture.  Upon a forfeiture of any Unvested LTIP Units
by any Partner, gross items of income, gain, loss or deduction shall be
allocated to such Partner if and to the extent required by final Regulations
promulgated after the Effective Date of this Amendment to ensure that
allocations made with respect to all Unvested LTIP Units are recognized under
Section 704(b) of the Code.  Except as otherwise provided in this Amendment
(including without limitation the Plan (or other applicable equity plan) and the
applicable LTIP Unit Agreement, in connection with any forfeiture (or
repurchase) of such units, the balance of the portion of the Capital Account of
the LTIP Unitholder that is attributable to all of his or her LTIP Units shall
be reduced by the amount, if any, by which it exceeds the target balance
contemplated by Section 14, below, calculated with respect to such holder’s
remaining LTIP Units, if any.  

4.Adjustments.The Partnership shall maintain at all times a one-to-one
correspondence between LTIP Units and Common Units for conversion, distribution
and other purposes, including without limitation complying with the following
procedures. If an “Adjustment Event,” as defined below, occurs, then the General
Partner shall take any action reasonably necessary, including any amendment to
this Amendment, and/or any LTIP Unit Agreement adjusting the number of
outstanding LTIP Units or subdividing or combining outstanding LTIP Units, in
any case, to maintain a one-for-one conversion and economic equivalence ratio
between Common Units and LTIP Units.  The following shall be “Adjustment
Events”:  (i) the Partnership makes a distribution on all outstanding Common
Units in Partnership Units other than Common Units, (ii) the Partnership
subdivides the outstanding Common Units into a greater number of units or
combines the outstanding Common Units into a smaller number of units, (iii) the
Partnership issues any Partnership Units other than Common Units in exchange for
its outstanding Common Units by way of a reclassification or recapitalization of
its Common Units or (iv) any other non-recurring event or transaction that
would, as determined by the General Partner in its sole discretion, have the
similar effect of unjustly diluting or expanding the rights conferred by
outstanding LTIP Units.  If more

A-1

 

 

--------------------------------------------------------------------------------

 

than one Adjustment Event occurs, any adjustment to the LTIP Units needs be made
only once using a single formula that takes into account each and every
Adjustment Event as if all Adjustment Events occurred simultaneously.  For the
avoidance of doubt, the following shall not be Adjustment Events: (x) the
issuance of Partnership Units in a financing, reorganization, acquisition or
other similar business transaction, (y) the issuance of Partnership Units
pursuant to any employee benefit or compensation plan or distribution
reinvestment plan, or (z) the issuance of any Partnership Units to the General
Partner in respect of a Capital Contribution to the Partnership of proceeds from
the sale of securities by the General Partner.  If the Partnership takes an
action affecting the Common Units other than an Adjustment Event and in the
opinion of the General Partner such action would require an action to maintain
the one-to-one correspondence described above, the General Partner shall have
the right to take such action, to the extent permitted by law, in such manner
and at such time as the General Partner, in its sole discretion, may determine
to be reasonably appropriate under the circumstances to preserve the one-to-one
correspondence described above.  If an amendment is made to this Amendment
adjusting the number of outstanding LTIP Units as herein provided, the
Partnership shall promptly file in the books and records of the Partnership an
officer’s certificate setting forth a brief statement of the facts requiring
such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error.  Promptly after filing of
such certificate, the Partnership shall mail a notice to each holder of LTIP
Units setting forth the adjustment to his or her LTIP Units and the effective
date of such adjustment.

5.Distributions.

(a)Except as otherwise provided in this Amendment, any LTIP Unit Agreement or by
the General Partner with respect to any particular class or series of LTIP
Units, holders of LTIP Units shall be entitled to receive, if, when and as
authorized by the General Partner out of funds or other property legally
available for the payment of distributions, regular, special, extraordinary or
other distributions in accordance with Section 5.2 of the Agreement in an amount
per unit equal to the amount that would have been payable to such holders if the
LTIP Units had been Common Units for the quarterly or other period to which such
distributions relate (if applicable, assuming such LTIP Units were held for the
entire period to which such distributions relate).  Holders of LTIP Units shall
also be entitled to receive, if, when and as authorized by the General Partner
out of funds or other property legally available for the payment of
distributions, distributions upon liquidation of the Partnership in accordance
with Section 5.6 of the Agreement.  Distributions on the LTIP Units, if
authorized, shall be payable on such dates and in such manner as may be
authorized by the General Partner.  Absent a contrary determination by the
General Partner, the payment dates for such distributions shall be the same as
the corresponding date relating to the corresponding distribution on the Common
Units.  The record date for determining which holders of LTIP Units are entitled
to receive distributions shall be the Partnership Record Date.  Notwithstanding
anything in the forgoing to the contrary, prior to the Distribution
Participation Date (defined below), each LTIP Unit will only be entitled to
receive such distributions (other than distributions representing proceeds of a
sale or other disposition of all or substantially all of the assets of the
Partnership) in an amount equal to the product of the LTIP Unit Initial Sharing
Percentage for such LTIP Unit and the amount otherwise distributable with
respect to such LTIP Unit pursuant to this Section 5(a).  The “LTIP Unit Initial
Sharing Percentage” shall be ten percent (10%).

(b)The “Distribution Participation Date” for each LTIP Unit will be such date as
may be specified in the LTIP Unit Agreement or other documentation pursuant to
which such LTIP Units are issued. If no Distribution Participation Date is so
specified, the Distribution Participation Date shall be the date on which such
LTIP Units are issued.

A-2

 

 

--------------------------------------------------------------------------------

 

6.Allocations.  Commencing with the portion of the taxable year of the
Partnership that begins on the Distribution Participation Date, each LTIP Unit
shall be allocated Profits and Losses in an amount per unit equal to the amount
that would have been allocated to such holders if the LTIP Units had been Common
Units.  Prior to the Distribution Participation Date, each LTIP Unit will only
be entitled to receive allocations of Profits and Losses in an amount equal to
the product of the LTIP Unit Initial Sharing Percentage and the amount allocable
with respect to such LTIP Unit pursuant to this Section 6 as of the Distribution
Participation Date.

7.Legend.  Any certificate evidencing an LTIP Unit shall bear an appropriate
legend, as determined by the General Partner, indicating that additional terms,
conditions and restrictions on transfer, including without limitation under any
LTIP Unit Agreement and/or the Plan (or any other applicable equity plan), apply
to the LTIP Unit.

8.Conversion to Common Units.  

(a)A Qualifying Party holding LTIP Units shall have the right (the “Conversion
Right”), at his or her option, at any time to convert all or a portion of his or
her Vested LTIP Units into Common Units, taking into account all adjustments (if
any) made pursuant to Section 4, above; provided, however, that a Qualifying
Party may not exercise the Conversion Right for less than one thousand (1,000)
Vested LTIP Units or, if such Qualifying Party holds less than one thousand
(1,000) Vested LTIP Units, all of the Vested LTIP Units held by such Qualifying
Party to the extent not subject to the limitation on conversion under Section
8(b) below. Qualifying Parties shall not have the right to convert Unvested LTIP
Units into Common Units until they become Vested LTIP Units; provided, however,
that in anticipation of any event that will cause his or her Unvested LTIP Units
to become Vested LTIP Units (and subject to the timing requirements set forth in
Section 8(b) below), such Qualifying Party may give the Partnership a Conversion
Notice conditioned upon and effective as of the time of vesting and such
Conversion Notice, unless subsequently revoked by the Qualifying Party in
writing prior to such vesting event, shall be accepted by the Partnership
subject to such condition. In all cases, the conversion of any LTIP Units into
Common Units shall be subject to the conditions and procedures set forth in this
Section 8.

(b)A Qualifying Party may convert his or her Vested LTIP Units into an equal
number of fully paid and non-assessable Common Units, giving effect to all
adjustments (if any) made pursuant to Section 4, above.  Notwithstanding the
foregoing, in no event may a Qualifying Party convert a number of Vested LTIP
Units that exceeds the Capital Account Limitation.  In order to exercise his or
her Conversion Right, a Qualifying Party shall deliver a notice (a “Conversion
Notice”) in the form attached as Exhibit A to the LTIP Designation to the
Partnership (with a copy to the General Partner) not less than three (3) nor
more than ten (10) days prior to a date (the “Conversion Date”) specified in
such Conversion Notice; provided, however, that if the General Partner has not
given to the Qualifying Party notice of a proposed or upcoming Partnership
Transaction (as defined below) at least thirty (30) days prior to the effective
date of such Partnership Transaction, then the Qualifying Party shall have the
right to deliver a Conversion Notice until the earlier of (x) the tenth (10th)
day after such notice from the General Partner of a Partnership Transaction or
(y) the third (3rd) Business Day immediately preceding the effective date of
such Partnership Transaction.  Each Qualifying Party seeking to convert Vested
LTIP Units covenants and agrees with the Partnership that all Vested LTIP Units
to be converted pursuant to this Section 8 shall be free and clear of all
liens.  Notwithstanding anything herein to the contrary, if the Initial Holding
Period with respect to the Common Units into which the Vested LTIP Units are
convertible has elapsed, a Qualifying Party may deliver a Notice of Exchange
pursuant to Section 8.4 of the Agreement relating to such Common Units in
advance of the Conversion Date; provided, however, that the redemption of such
Common Units by the Partnership shall in no event take place until on

A-3

 

 

--------------------------------------------------------------------------------

 

or after the Conversion Date.  For clarity, it is noted that the objective of
this paragraph is to put a Qualifying Party in a position where, if he or she so
wishes, the Common Units into which his or her Vested LTIP Units will be
converted can be redeemed by the Partnership pursuant to Section 8.4 of the
Agreement simultaneously with such conversion, with the further consequence
that, if the General Partner elects to assume the Partnership’s redemption
obligation with respect to such Common Units under Section 8.4 of the Agreement
by delivering to such Qualifying Party REIT Shares rather than cash, then such
Qualifying Party can have such REIT Shares issued to him or her simultaneously
with the conversion of his or her Vested LTIP Units into Common Units.  The
General Partner shall cooperate with a Qualifying Party to coordinate the timing
of the different events described in the foregoing sentence.  

(c)The Partnership, at any time at the election of the General Partner, may
cause any number of Vested LTIP Units to be converted (a “Forced Conversion”)
into an equal number of Common Units, giving effect to all adjustments (if any)
made pursuant to Section 4, above; provided, however, that the Partnership may
not cause a Forced Conversion of any LTIP Units that would not at the time be
eligible for conversion at the option of such Qualifying Party pursuant to
Section 8(b), above.  In order to exercise its right of Forced Conversion, the
Partnership shall deliver a notice (a “Forced Conversion Notice”) in the form
attached hereto as Exhibit B to the LTIP Designation to the applicable holder of
LTIP Units not less than ten (10) nor more than sixty (60) days prior to the
Conversion Date specified in such Forced Conversion Notice.  

(d)A conversion of Vested LTIP Units for which the holder thereof has given a
Conversion Notice or the Partnership has given a Forced Conversion Notice shall
occur automatically after the close of business on the applicable Conversion
Date without any action on the part of such LTIP Unitholder, other than the
surrender of any certificate or certificates evidencing such Vested LTIP Units,
as of which time such holder of LTIP Units shall be credited on the books and
records of the Partnership as of the opening of business on the next day with
the number of Common Units into which such LTIP Units were converted.  After the
conversion of LTIP Units as aforesaid, the Partnership shall deliver to such
LTIP Unitholder, upon his or her written request, a certificate of the General
Partner certifying the number of Common Units and remaining LTIP Units, if any,
held by such person immediately after such conversion.  The assignee of any
Limited Partner pursuant to Sections 9.3 and 9.4 of the Agreement may exercise
the rights of such Limited Partner pursuant to this Section 8 and such Limited
Partner shall be bound by the exercise of such rights by the assignee.  

(e)For purposes of making future allocations under Section 14, below, and
applying the Capital Account Limitation, the portion of the Economic Capital
Account Balance of the applicable LTIP Unitholder that is treated as
attributable to his or her LTIP Units shall be reduced, as of the date of
conversion, by the product of the number of LTIP Units converted and the Common
Unit Economic Balance.

(f)If the Partnership or the General Partner shall be a party to any transaction
(including without limitation a merger, consolidation, unit exchange,
self-tender offer for all or substantially all Common Units or other business
combination or reorganization, or sale of all or substantially all of the
Partnership’s assets, but excluding any transaction which constitutes an
Adjustment Event) in each case as a result of which Common Units shall be
exchanged for or converted into the right, or the holders shall otherwise be
entitled, to receive cash, securities or other property or any combination
thereof (each of the foregoing being referred to herein as a “Partnership
Transaction”), then the General Partner shall, immediately prior to the
Partnership Transaction, exercise its right to cause a Forced Conversion with
respect to the maximum number of LTIP Units then eligible for conversion, taking
into account any allocations that occur in

A-4

 

 

--------------------------------------------------------------------------------

 

connection with the Partnership Transaction or that would occur in connection
with the Partnership Transaction if the assets of the Partnership were sold at
the Partnership Transaction price or, if applicable, at a value determined by
the General Partner in good faith using the value attributed to the Common Units
in the context of the Partnership Transaction (in which case the Conversion Date
shall be the effective date of the Partnership Transaction and the conversion
shall occur immediately prior to the effectiveness of the Partnership
Transaction).  In anticipation of such Forced Conversion and the consummation
of  the Partnership Transaction, the Partnership shall use commercially
reasonable efforts to cause each holder of LTIP Units to be afforded the right
to receive in connection with such Partnership Transaction in consideration for
the Common Units into which his or her LTIP Units will be converted the same
kind and amount of cash, securities and other property (or any combination
thereof) receivable upon the consummation of such Partnership Transaction by a
holder of the same number of Common Units, assuming such holder is not a Person
with which the Partnership consolidated or into which the Partnership merged or
which merged into the Partnership or to which such sale or transfer was made, as
the case may be (a “Constituent Person”), or an affiliate of a Constituent
Person.  In the event that holders of Common Units have the opportunity to elect
the form or type of consideration to be received upon consummation of the
Partnership Transaction, prior to such Partnership Transaction the General
Partner shall give prompt written notice to each LTIP Unitholder of such
opportunity, and shall use commercially reasonable efforts to afford the LTIP
Unitholder the right to elect, by written notice to the General Partner, the
form or type of consideration to be received upon conversion of each LTIP Unit
held by such holder into Common Units in connection with such Partnership
Transaction.  If a holder of LTIP Units fails to make such an election, such
holder (and any of its transferees) shall receive upon conversion of each LTIP
Unit held by him or her (or by any of his or her transferees) the same kind and
amount of consideration that a holder of Common Units would receive if such
holder of Common Units failed to make such an election.  Subject to the rights
of the Partnership and the General Partner under any LTIP Unit Agreement and the
relevant terms of the Plan or any other applicable equity plan, the Partnership
shall use commercially reasonable effort to cause the terms of any Partnership
Transaction to be consistent with the provisions of this Section 8(f) and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any holder of LTIP Units whose LTIP Units will not be
converted into Common Units in connection with the Partnership Transaction that
will (i) contain provisions enabling the Qualifying Parties that remain
outstanding after such Partnership Transaction to convert their LTIP Units into
securities as comparable as reasonably possible under the circumstances to the
Common Units and (ii) preserve as far as reasonably possible under the
circumstances the distribution, special allocation, conversion, and other rights
set forth in this Amendment for the benefit of the LTIP Unitholder.

9.Section 83 Safe Harbor.  Each Partner authorizes the General Partner to elect
to apply the safe harbor (the “Section 83 Safe Harbor”) set forth in proposed
Regulations Section 1.83-3(l) and proposed IRS Revenue Procedure published in
Notice 2005-43 (together, the “Proposed Section 83 Safe Harbor Regulation”)
(under which the fair market value of a Partnership Interest that is transferred
in connection with the performance of services is treated as being equal to the
liquidation value of the interest), or in similar Regulations or guidance, if
such Proposed Section 83 Safe Harbor Regulation or similar Regulations are
promulgated as final or temporary Regulations.  If the General Partner
determines that the Partnership should make such election, the General Partner
is hereby authorized to amend this Amendment without the consent of any other
Partner to provide that (i) the Partnership is authorized and directed to elect
the Section 83 Safe Harbor, (ii) the Partnership and each of its Partners
(including any Person to whom a Partnership Interest, including an LTIP Unit, is
transferred in connection with the performance of services) will comply with all
requirements of the Section 83 Safe Harbor with respect to all Partnership
Interests transferred in connection with the performance of services while such
election remains in effect and (iii) the Partnership and each of its Partners
will take all actions necessary, including

A-5

 

 

--------------------------------------------------------------------------------

 

providing the Partnership with any required information, to permit the
Partnership to comply with the requirements set forth or referred to in the
applicable Regulations for such election to be effective until such time (if
any) as the General Partner determines, in its sole discretion, that the
Partnership should terminate such election.  The General Partner is further
authorized to amend this Amendment to modify it to the extent the General
Partner determines in its discretion that such modification is necessary or
desirable as a result of the issuance of any applicable law, Regulations, notice
or ruling relating to the tax treatment of the transfer of a Partnership
Interests in connection with the performance of services.  Notwithstanding
anything to the contrary in this Amendment, each Partner expressly confirms that
it will be legally bound by any such amendment.

10.Profits Interests.  The LTIP Units are intended to qualify and shall be
treated under this Amendment as “profits interests” within the meaning of
Revenue Procedure 93-27 as clarified by Revenue Procedure 2001-43, and the
Partnership shall treat such LTIP Unitholders as holding “profits interests” in
the Partnership for all purposes of this Amendment in respect of such LTIP Units
so issued.  The intent of this Section 10 is to ensure that any LTIP Units
qualify as profits interests under Revenue Procedures 93-27 and 2001-43 and this
Section 10 shall be interpreted and applied consistently therewith.  To the
extent provided for in Treasury Regulations, revenue rulings, revenue procedures
and/or other IRS guidance issued after the date hereof, the Partnership is
hereby authorized to, and at the direction of the General Partner shall, elect a
safe harbor which the fair market value of any LTIP Unit issued after the
effective date of such Regulations (or other guidance) will be treated as equal
to the liquidation value of such LTIP Units (i.e., a value equal to the total
amount that would be distributed with respect to such LTIP Units if the
Partnership sold all of its assets for their fair market value immediately after
the issuance of such LTIP Units satisfied its liabilities (excluding any
non-recourse liabilities to the extent the balance of such liabilities exceeds
the fair market value of the assets that secure them) and distributed the net
proceeds to the Partners under the terms of this Amendment). In the event that
the Partnership makes a safe harbor election as described in the preceding
sentence, each Partner hereby agrees to comply with all safe harbor requirements
with respect to transfers of such LTIP Units while the safe harbor election
remains effective.  The terms and conditions of each LTIP Unit Agreement shall
be consistent with the provisions of this Section 10.  

11. Redemption.  No redemption rights shall apply with respect to LTIP Units
unless and until they are converted to Common Units as provided in Section 8,
above.

12.Voting. LTIP Unitholders shall have the same voting rights as Partners
holding Common Units, with the LTIP Units voting together as a single class with
the Common Units and having one vote per LTIP Unit and LTIP Unitholders shall
not be entitled to approve, vote on or consent to any other matter.  The
foregoing voting provision will not apply if, at or prior to the time when the
action with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted or provision is
made for such conversion to occur as of or prior to such time into Common
Units.  

13.Transfer.  Subject to the terms and limitations contained in an applicable
LTIP Unit Agreement and the Plan (or any other applicable equity plan) and
except as expressly provided in this Amendment with respect to LTIP Units, a
LTIP Unitholder shall be entitled to transfer his or her LTIP Units to the same
extent, and subject to the same restrictions as holders of Common Units are
entitled to transfer their Common Units under this Amendment.

14.Special Allocations with Respect to Eligible Units.  In the event that
Liquidating Gains are allocated under this Section 14, Profits allocable under
Section 5.1(a)(i) of the Agreement and any Losses allocable under
Section 5.1(a)(ii) of the Agreement shall be recomputed without regard to the
Liquidating Gains so allocated. After giving effect to the special allocations
set forth in Section 5.1 of the

A-6

 

 

--------------------------------------------------------------------------------

 

Agreement, and notwithstanding the provisions of Sections 5.1(a)(i) and
5.1(a)(ii) of the Agreement, any Liquidating Gains shall first be allocated to
the holders of the converted Class A-2 Units in accordance with Section 5 of
Exhibit D of the Agreement (if eligible) and thereafter to the holders of
Eligible Units until the Economic Capital Account Balances of such holders, to
the extent attributable to their ownership of Eligible Units, are equal to
(i) the Common Unit Economic Balance, multiplied by (ii) the number of their
Eligible Units. Any such allocations shall be made among the holders of Eligible
Units in proportion to the amounts required to be allocated to each under this
Section 14. The parties agree that the intent of this Section 14 is to make the
Capital Account balances of the LTIP Unitholders with respect to their LTIP
Units economically equivalent to the Capital Account balance of the holders of
the Common Units (on a per unit basis), but only to the extent that, at the time
any Liquidating Gain is to be allocated, the Partnership has recognized
cumulative revaluation gains with respect to its assets since the issuance of
the LTIP Unit.

 

 

 

A-7

 

 